Citation Nr: 1827629	
Decision Date: 05/02/18    Archive Date: 05/14/18

DOCKET NO.  04-42 315	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder to include posttraumatic stress disorder (PTSD), paranoid-type schizophrenia, and major depressive disorder.


REPRESENTATION

Appellant represented by:	Deanne L. Bonner, Attorney


ATTORNEY FOR THE BOARD

Brandon A. Williams, Associate Counsel



INTRODUCTION

The Veteran had active service from May 1970 to May 1974. 

This matter came before the Board of Veterans' Appeals (Board) on appeal from a November 2003 rating decision of the North Little Rock, Arkansas, Regional Office (RO) which determined that new and material evidence had not been received to reopen the Veteran's claim of entitlement to service connection for PTSD. In June 2007, the Board determined that new and material evidence had been received to reopen the Veteran's claim of entitlement to service connection for PTSD and remanded the Veteran's appeal to the RO for additional action. 

In June 2008, the Board denied service connection for PTSD. The Veteran subsequently appealed to the United States Court of Appeals for Veterans Claims (Court). 

In October 2010, the Court vacated the June 2008 Board decision and remanded the Veteran's appeal to the Board for additional action. In August 2011, the Board remanded the Veteran's appeal to the RO for additional action. 

In May 2016 the Board remanded the issue for further development. 

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As previously mentioned, in May 2016 the Board remanded the issue for further development. Specifically, the Board found the April 2014 VA psychiatric examination "internally inconsistent" and requested another VA examination and opinion in regard to the Veteran's claim.

A September 2017 VA Report of General information reflects that the Veteran was scheduled for, and failed to attend, an August 30, 2017 VA examination. The report further noted that the Veteran requested VA reschedule the previous examination for the claim on appeal. The Veteran explained he was unable to attend the August 2017 examination due to a schedule conflict and a lack of money for transportation.

An October 27, 2017 VA 21-2507a, Request for Physical Examination, reflects VA scheduled the Veteran for examinations regarding the Veteran's claim on appeal. A December 2017 VA Compensation and Pension note reflects the Veteran failed to appear to a November 14, 2017 VA examination. Consequently, the RO issued a supplemental statement of the case (SSOC), continuing its denial of the claim on appeal; in doing so, noting the Veteran's failure to report to his scheduled VA examination. 

While the claims folder reflects the Veteran failed to appear for the November 14, 2017 VA examination, the claims folder does not reflect that the Veteran, or his representative, was notified of the upcoming examination. The Board notes the Veteran's previous attendance to scheduled VA examinations and treatment. Additionally, the claims folder reflects that the Veteran has since been scheduled for and has attended VA appointments for treatment. As such, the Board finds that the Veteran should be afforded another examination complying with the previous May 2016 the Board remand instructions. As the claims folder reflects that the Veteran may have difficulty obtaining transportation, the Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to attend.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for a VA psychiatric examination in order to assist in determining the nature and etiology of his acquired psychiatric disorders. The Veteran should be provided reasonable notice of the scheduled examination to ensure his ability to obtain transportation. All indicated tests and studies should be accomplished and the findings then reported in detail.

The examiner should advance an opinion as to whether it is at least as likely as not as not (i.e., fifty percent or greater) that any identified chronic acquired psychiatric disorder had its onset during active service; is related to the Veteran's in-service anxiety; or otherwise originated during active service. The examiner should expressly state whether the Veteran's in-service symptoms and behavior represented manifestations of prodromal schizophrenia or other psychosis.

All relevant medical records must be made available to the examiner for review of pertinent documents therein. The examination report should specifically state that such a review was conducted. A rationale for all opinions should be provided.

2. Then readjudicate the issue on appeal. If the benefit sought on appeal remains denied, the Veteran and his attorney should be provided a supplemental statement of the case (SSOC) which addresses all relevant actions taken on the Veteran's claim for benefits, to include a summary of the evidence considered, since the issuance of the last SSOC. An appropriate period of time should be allowed for response before the case is returned to the Board.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment. The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner. See 38 U.S.C. §§ 5109B, 7112 (West 2014).



_________________________________________________
M. H. HAWLEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2017).




